Title: To George Washington from Margaret De Lancey, 24 May 1779
From: Lancey, Margaret De
To: Washington, George



Sir
May the 24th 1779

Having asked Mr Jay’s Opinion about procuring a permission to bring my Clothes out of New-York, he advis’d me to apply to your Excellency, & was so kind as to give me a Letter of recommendation, which I have taken the liberty of inclosing.
I left New York at a very short warning, & expecting Mr DeLancey’s arrival daily, brought out scarcely any Clothes for myself & Children. Your Excellency will perceive that I have order’d a few Articles to be bought for me, but as some of the Articles are difficult to be procur’d here, & all my Money is in New York, I flatter myself there can be no objection to it. I beg my Compliments to Mrs Washington and am Sir, your Excellency’s Most Obedient Servant,
Margaret DeLancey
